Citation Nr: 1800975	
Decision Date: 01/08/18    Archive Date: 01/19/18

DOCKET NO.  13-18 574A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to an initial compensable rating for bilateral hearing loss.

2. Entitlement to a rating in excess of 30 percent for right knee arthritis, status post meniscectomy, from March 1, 2015.

3. Entitlement to a rating in excess of 30 percent for left knee arthritis, status post meniscectomy, from April 1, 2016.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Z. Sahraie, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Army from August 1963 to August 1966.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in November 2016.  The transcript is of record.

This matter was previously before the Board in June 2017, at which time it was remanded for further development.  It has been returned to the Board for appellate review.

This appeal was processed using the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this case should take into consideration the existence of these records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





REMAND

Unfortunately, the development required by the June 2017 Board decision has not been accomplished, and the matter must be remanded again for development consistent with the remand directives outlined in that decision.  See Stegall v. West, 11 Vet. App. 268 (1998).

In its June 2017 decision, the Board denied increased ratings for the right and left knees prior to February 18, 2014 and March 24, 2015, respectively, while granting temporary total ratings for both knees for one year from those dates.  With regard to the period thereafter, the Board ordered the RO to schedule an examination to explore the current nature and severity of the Veteran's knee disabilities.  This development was never accomplished.

The Board also ordered the RO to schedule a VA audiological examination to explore the current nature and severity of the Veteran's service-connected hearing loss.  Again, this development was not accomplished.  Hence, regrettably, the matter must be remanded once more for the necessary development.

Accordingly, the case is REMANDED for the following action:

1. Update the file with any VA treatment records relevant to the Veteran's claims.  If any requested records are unavailable, the Veteran should be notified to that effect.

2. After completing the development requested above, schedule the Veteran for a VA knee examination to evaluate the current severity of his bilateral knee disabilities.  The electronic claims folder should be made available to the examiner for review in conjunction with the examination.  Any indicated studies should be performed.

The examination report must include ranges of motion of both knees in active motion, passive motion, weight-bearing, and non-weight bearing, with notations as to the degree of motion at which the Veteran experiences pain.

The examiner should report at what point (in degrees) pain is elicited as well as whether there is any other functional loss due to weakened movement, excess fatigability or incoordination.  These determinations must be expressed in terms of the additional limitation of motion in approximate degrees due to each functional factor that is present.

The examiner should report on whether there is functional loss due to limited strength, speed, coordination, or endurance.  The examiner should also estimate any additional loss of function during periods of flare-up and when used repeatedly over a period of time, expressed in degrees of lost motion.  Such estimate can be based on the Veteran's description of his limitations during such periods, so that an estimate should be provided, if at all possible, even in the absence of direct observation by the examiner.  If the examiner is unable to conduct any of the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

3. Schedule the Veteran for a VA examination to evaluate the current severity of his service-connected bilateral hearing loss.  The electronic claims folder should be made available to the examiner for review in conjunction with the examination.  Any indicated studies should be performed.  The examination should be conducted in accordance with the current disability benefits questionnaire or examination worksheet applicable to hearing loss.  

4. Readjudicate the claims on appeal.  If the benefits requested on appeal are not granted in full, the Veteran and her representative should be furnished a Supplemental Statement of the Case and provided an opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).







_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

